Title: To James Madison from John Heath, 10 March 1804 (Abstract)
From: Heath, John
To: Madison, James


10 March 1804, Richmond. “When I had the Honor of a personal Interview with you at your Office … I did not take the Liberty of communicating such Sentiments as were personally interesting. I acknowledge with frankness even at this advanced tide of my life; My Ardour is roused, and burns with a desire not easily to be Expressed, to embark the Remnant of my future life in this vast & extensive Empire, so much the Theme of Admiration & applause of our Virtuous & Magnanimous Executive, thro all parts of the Union—in the purchase of Louisiana.” Desires a judicial appointment there and will “endeavour to the utmost of my poor ability to rivett the affections, of these new Heterogeneous mixture of Citizens, to the wise & virtuous principles of the Government of the U. States, as now administred.” “I need not dilate on this subject to you Dear sir; because I know you sufficient to make allowances for any imperfection in your Fellow Beings from the Goodness of your Heart, and from your superior Knowledge & understanding—require but little to be said for your comprehension.” Is grateful for his appointment to the executive council by the last session of the state legislature. “But it is to be remarked I have three promising Sons now growing up—in whom I have early instilled the fixed principles of a durable & virtuous Republic—with this Idea that no other Government under Heaven, can or ought to be preferred for the true political happiness of Man to our own—as now administred. For these reasons, for the love of my Country—added to the Interest of my dear Children—I wish to live & explore new Territory.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Heath”). 3 pp.; docketed by Jefferson.



   
   John Heath (1758–1810) graduated from the College of William and Mary and was a founding member of Phi Beta Kappa. He had been commonwealth’s attorney for Northumberland County and served in Congress from 1793 to 1797. He was a member of the Virginia Council of State from 1803 to 1810 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 15:175 n. 1).


